Title: To John Adams from John Vaughan, 11 October 1813
From: Vaughan, John
To: Adams, John



D Sir
Philad.  Oct. 11. 1813

Mr Colman’s visit, highly acceptable in itself, to us all, has been the more So to me as he brought me a letter from yourself—Our endeavor to establish a more liberal religious Socy than had before existed here, (& of which you witnessed the Commencemt under Dr Priestley)—met with many Serious obstacles after he left us—We are overcoming them, & have built a Church, & the occasional Visits of liberal minded ministers from your quarter, has encouraged us to persevere & Strengthend our hands—
Wishing a Continuance of Your health & happiness / I remain sincerly Yours

Jn Vaughan